Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “a method comprising: driving a carrier vehicle toward an implement, the carrier vehicle including a front loader with an implement mount, the implement mount including a first mark that is visually recognizable from the carrier vehicle; and aligning the implement mount and the implement using the first mark and a second mark in a forward direction relative to the carrier vehicle while the carrier vehicle moves towards the implement in the forward direction, wherein the second mark is visually recognizable from the carrier vehicle and is positioned on the implement at a location that aligns with the first mark when the implement is in position for coupling with the implement mount, and wherein the first mark is positioned on the implement mount at a location that is aimed at the second mark from a perspective of an operator driving the carrier vehicle when the carrier vehicle is aligned with the implement in the forward direction.”, as recited in Claim 1 specifically:
the structural and operative relationship between the front loader, implement, implement mount, first mark, and second mark.  Especially as it relates to the first mark and second marks being positioned the implement mount and implement respectively so that the marks align from the perspective of an operator driving the carrier vehicle when the carrier vehicle is aligned with the implement so that the implement mount will engage with the implement when the vehicle is driven towards the implement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see RCE, filed 2021/05/18, with respect to the Examiner’s Rejection of Claim 1 and all dependent claims have been fully considered and are persuasive.  The Examiner’s Rejection of Claim 1 and all dependent claims has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US D307564 S, US 6273448 B1, US 20150233084 A1, US 20160040387 A1 have been cited by the examiner as relevant to the applicant’s disclosure because they disclose visual indication mechanisms for assisting in the alignment of a construction machine implement mount with an implement to be mounted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652